         Case 7:18-cr-00604-KMK Document 49

                                                                              - ii
                  Law Offices of Julie Rendelman, LLC
                                535 FIFTH AVENUE, 25 th FLOOR
                                 NEW YORK, NEW YORK 10017

   Office: 212-951-1232
   Cell: (646) 425-5562                           Email: Julie@RendelmanLaw.com




                                                           March 15, 2020

TO:    Hon. Kenneth M. Karas
       United States District Court
       United States Courthouse
       300 Quarropas Street, Chambers 533
       White Plains, NY 10601-4150

RE:    United States v. Anupam Biswas, 18 Cr. 604 (KMK)


Dear Judge Karas,

       This letter is submitted on behalf of defendant Anupam Biswas, to respectfully request
that Mr. Biswas be permitted to travel on March 21 , 2020 to his brother's home, located at 12
Homewood Court, Mays Landing, New Jersey, 08330.

      If permitted, he will travel to the N.J. on March 21 , 2020 and return home on the same
evening. Mr. Biswas will not be staying overnight at his brother' s home.

        Mr. Biswas is currently under the supervision of U.S. Pretrial Services, who is aware of
this request and have indicated that there is no objection. Mr. Biswas is aware that, if Your
Honor consents, he must provide pre-trial with any changes to the above schedule. Additionally,
Mr. Biswas is aware that he must return to his place ofresidence at the end of March 21 , 2020.
        Further, AUSA Marcia Cohen has been informed of the above event and has no objection
to Mr. Biswas' travel plans. Thus, Mr. Biswas respectfully requests the Court' s permission to
travel on the requested date. The Court' s time and attention to this matter are greatly
appreciated. If additional information is needed, please contact my office at (212) 951-1232.
Thank you.

      6,4JJ,                                        Sincerely,

   ~ Ocdt.j_                                      Isl Julie Rendelman


 «-                                              Julie Rendelman, ESQ.
                                                 Attorney for Defendant Anupam Biswas

cc: Marcia S. Cohen, Assistant U.S. Attorney (email)
